Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of the Commissioner of Corrections and Community Supervision which found petitioner guilty of violating certain prison disciplinary rules.
Petitioner commenced this CPLR article 78 proceeding challenging a disciplinary determination finding him guilty of violating numerous prison disciplinary rules. The Attorney General has advised this Court that the determination at issue has been administratively reversed, all references thereto have been expunged from petitioner’s institutional record and the mandatory surcharge has been refunded to his inmate account. As petitioner has received all the relief to which he is entitled, the petition is dismissed as moot (see Matter of Toliver v Fischer, 114 AD3d 984, 984 [2014]). To the extent that petitioner requests that he be restored to the status he enjoyed prior to the disciplinary determination, we note that he is not entitled to such relief (see Matter of Houghtaling v Fischer, 106 AD3d 1351, 1351 [2013]).
Stein, J.P., Garry, Rose, Lynch and Devine, JJ., concur. Adjudged that the petition is dismissed, as moot, without costs.